
 
Exhibit 10.30
 
ENDO PHARMACEUTICALS HOLDINGS INC.
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 


 
 
THIS AGREEMENT (the “Agreement”) is hereby entered into as of the 1st day of
April, 2008 (the “Effective Date”), by and between Endo Pharmaceuticals Holdings
Inc. (the “Company”) and David Holveck (the “Executive”) (hereinafter
collectively referred to as “the parties”).
 
 
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
 
1.
Term. The initial term of this Agreement shall be for the period commencing on
the Effective Date and ending, subject to earlier termination as set forth in
Section 6, on the third anniversary of the Effective Date (the “Employment
Term”).  The Employment Term shall automatically renew for an additional one (1)
year unless notice of non-renewal is delivered by either party by no later than
120 days prior to the expiration of the Employment Term.
   
2.
Employment.  During the Employment Term:
 
 
 
(a)
Executive shall be employed as Chief Executive Officer and President of the
Company.  In addition, during the Employment Term, Executive shall be proposed
for election to the board of directors of the Company (the “Board”) as a
director of the Company.  For as long as Executive is employed by the Company as
the Chief Executive Officer, the Company shall nominate Executive for
re-election to the Board.  At the time of Executive’s termination of employment
with the Company for any reason, Executive shall resign from the Board if
requested to do so by the Company.  Executive shall not receive any compensation
in addition to the compensation described in Sections 3 and 4 of this Agreement
for serving as a director of the Company or as a director or officer of any of
the Company’s subsidiaries.
       
(b)
Executive shall report directly to the Board.  Executive shall perform the
duties, undertake the responsibilities and exercise the authority customarily
performed, undertaken and exercised by persons situated in a similar executive
capacity.
       
(c)
Executive shall devote substantially full-time attention to the business and
affairs of the Company. Executive may serve on corporate, civil or charitable
boards or committees, subject in all cases to the approval of the
Board.  Executive may manage personal and family investments, participate in
industry organizations and deliver lectures at educational institutions, so long
as such activities do not interfere with the performance of Executive’s
responsibilities hereunder.
       
(d)
Executive shall be subject to and shall abide by each of the Company’s personnel
policies applicable and communicated in writing to senior executives.
     
3.
Annual Compensation.
         
(a)
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the rate of $800,000 per annum or such
increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”). Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its
executives.  Such Base Salary shall be reviewed at least annually by the

 
 
1

--------------------------------------------------------------------------------


 
 

   
Board or by the Compensation Committee of the Board (the “Committee”), and may
be increased in the sole discretion of the Committee, but not decreased.
       
(b)
Incentive Compensation.  For each fiscal year of the Company ending during the
Employment Term, beginning with the 2008 fiscal year, Executive shall be
eligible to receive a target annual cash bonus of 80% of the Base Salary (such
target bonus, as may hereafter be increased, the “Target Bonus”) with the
opportunity to receive a maximum annual cash bonus of 200% of the Base Salary,
as recommended and approved by the Committee in its sole discretion, if the
Company and Executive achieve certain performance targets set by the
Committee.  Such annual cash bonus (“Incentive Compensation”) shall be paid in
no event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved.
     
4.
Long-Term Compensation
         
(a)
Equity Compensation Plans.  During the Employment Term, Executive shall be
eligible to receive equity-based compensation to be awarded in the sole
discretion of the Committee if the Company and Executive achieve certain
performance targets set by the Committee with respect to each fiscal year of the
Company ending during the Employment Term.  All such equity-based awards shall
be subject to the terms and conditions set forth in the applicable plan and
agreements, and in all cases shall be as determined by the Committee.
       
(b)
Initial Equity Grants.  
         
(i)
Restricted Stock Units.  Effective as of the Effective Date, the Company shall
grant Executive restricted stock units under the Company’s equity incentive
plans.  The number of such restricted stock units shall equal $1,125,000,
divided by the Fair Market Value (as defined in the applicable equity incentive
plan) of a share of Company Stock as of the Effective Date.  Such initial grant
of restricted stock units shall vest 86.11% on the third anniversary of the date
of grant and 13.89% on the fourth anniversary of the date of grant, in each case
provided the Executive is then employed by the Company, or upon an earlier
termination of Executive’s employment due to death, Disability, termination of
employment by the Company without Cause or by Executive for Good Reason.  All
such restricted stock units shall be subject to the terms and conditions set
forth in the applicable plan and applicable award agreement attached as Exhibit
A hereto.
           
(ii)
Stock Options.  Effective as of the Effective Date, the Company shall also grant
Executive stock options under the Company’s equity incentive plans valued at
$1,875,000 using a Black Scholes valuation with methodology determined by the
Committee in its sole discretion.  Such initial grant of stock options shall
vest ratably over a four year period, 25% on each anniversary of the date of
grant, provided the Executive is employed on such dates by the Company, or upon
an earlier termination of Executive’s employment due to death, Disability,
termination of employment by the Company without Cause or by Executive for Good
Reason. All such stock options shall be subject to the terms and conditions set
forth in the applicable plan and applicable award agreement attached as Exhibit
B hereto.
5.
Other Benefits.
     
(a)
Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company and made

 
 
2

--------------------------------------------------------------------------------


 
 

   
available to employees generally, including, without limitation, all pension,
retirement, profit sharing, savings, medical, hospitalization, disability,
dental, life or travel accident insurance benefit plans, to the extent Executive
is eligible under the terms of such plans.  Executive’s participation in such
plans, practices and programs shall be on the same basis and terms as are
applicable to employees of the Company generally.
   
 
 
(b)
Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company for the purpose of providing
compensation and/or benefits to comparable executive employees of the Company
including, but not limited to, the Company’s deferred compensation plans and any
supplemental retirement, deferred compensation, supplemental medical or life
insurance or other bonus or incentive compensation plans. Unless otherwise
provided herein, Executive’s participation in such plans shall be on the same
basis and terms, as other senior executives of the Company.  No additional
compensation provided under any of such plans shall be deemed to modify or
otherwise affect the terms of this Agreement or any of Executive’s entitlements
hereunder.
       
(c)
Fringe Benefits and Perquisites.  During the Employment Term, Executive shall be
entitled to all fringe benefits and perquisites generally made available by the
Company to its senior executives.
       
(d)
Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses (including travel in first-class) incurred by Executive in connection
with the performance of Executive’s duties hereunder.  Such reimbursement shall
be made in no event later than the end of the calendar year following the
calendar year in which the expenses were incurred.
       
(e)
Office and Facilities.  During the Employment Term Executive shall be provided
with an appropriate office at the Company’s headquarters, with such secretarial
and other support facilities as are commensurate with Executive’s status with
the Company, which facilities shall be adequate for the performance of the
Executive’s duties hereunder.
       
(f)
Vacation and Sick Leave.  Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive’s  employment under
this Agreement, pursuant to the following:
         
(i)
Executive shall be entitled to annual vacation in accordance with the vacation
policies of the Company as in effect from time to time, which shall in no event
be less than four weeks per year;  vacation must be taken at such time or times
as approved by the Board; and
           
(ii)
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.
       
6.
Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement unless Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

 
 
3

--------------------------------------------------------------------------------


 
 

     
(a)
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability. For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, Executive is unable to perform the
core functions of the Executive’s position (with or without reasonable
accommodation) or is receiving income replacement benefits for a period of three
months or more under an accident and health plan covering employees of the
Company.  Executive shall be entitled to the compensation and benefits provided
for under this Agreement for any period prior to Executive’s termination by
reason of Disability during which Executive is unable to work due to a physical
or mental infirmity in accordance with the Company’s policies for
similarly-situated executives.
       
(b)
Death.  Executive’s employment shall be terminated as of the date of Executive’s
death.
       
(c)
Cause.  The Company may terminate Executive’s employment for “Cause,” effective
as of the date of the Notice of Termination (as defined in Section 7 below) and
as evidenced by a resolution adopted by a majority of the independent members of
the Board.  “Cause” shall mean, for purposes of this Agreement:  (a) the
continued failure by Executive substantially to perform Executive’s duties under
this Agreement (other than any such failure resulting from Disability), (b)
Executive makes, or is found to have made, a false certification relating to the
Company’s financial statements, (c) the criminal felony indictment of Executive
by a court of competent jurisdiction, (d) the engagement by Executive in
misconduct that has caused, or in the good faith judgment of the Board may cause
if not discontinued, harm (financial or otherwise) to the Company or any of its
subsidiaries, if any, such harm to include, without limitation, (i) the
disclosure of material secret or Confidential Information (as defined in Section
11(d)) of the Company or any of its subsidiaries, if any, (ii) the debarment of
the Company or any of its subsidiaries, if any, by the U.S. Food and Drug
Administration or any successor agency (the “FDA”), or (iii) the registration of
the Company or any of its subsidiaries, if any, with the U.S. Drug Enforcement
Administration of any successor agency (the “DEA”) to be revoked, (e) the
debarment of Executive by the FDA, or (f) the continued material breach by
Executive of this Agreement after written demand is delivered to Executive which
specifically identifies the breach and Executive’s failure to cure within five
(5) days of such demand.  Reference in this paragraph to the Company shall also
include direct and indirect subsidiaries of the Company.
       
(d)
Without Cause.  The Company may terminate Executive’s employment without
Cause.  The Company shall deliver to Executive a Notice of Termination (as
defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive’s employment without Cause and the Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period.
       
(e)
Good Reason.  Executive may terminate employment with the Company for Good
Reason (as defined below) by delivering to the Company a Notice of Termination
(as defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period.  For purposes of this Agreement,
“Good Reason” means any of the following:  (a) a material diminution in
Executive’s salary or benefits; (b) the assignment of Executive without
Executive’s consent to a position, responsibilities, or duties of a materially
lesser status or degree of responsibility than Executive’s position,
responsibilities, or duties immediately following the Effective Date; or (c) the
Company requiring Executive to be based at any office or location more than
fifty (50) miles from Executive’s current principal business location (except
for any such

 
 
4

--------------------------------------------------------------------------------


 
 

    change in location which is not materially adverse to Executive).  Executive
shall provide notice of the existence of the Good Reason condition within ninety
(90) days of the date the Executive learns of the condition, and the Company
shall have a period of thirty (30) days during which it may remedy the
condition, and in case of full remedy such condition shall not be deemed to
constitute Good Reason hereunder.        
(f)
Without Good Reason.  Executive may voluntarily terminate Executive’s employment
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to the termination of Executive’s employment
and the Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period.

 

     
7.
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that indicates a termination date, the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice).
   
8.
Compensation Upon Termination. Upon termination of Executive’s employment during
the Employment Term, Executive shall be entitled to the following benefits:
     
(a)
Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:
         
(i)
any accrued and unpaid Base Salary;
           
(ii)
any  Incentive Compensation earned but unpaid in respect of any completed fiscal
year preceding the termination date;
           
(iii)
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date;
           
(iv)
any accrued and unpaid vacation pay;
           
(v)
any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive’s termination date; and
           
(vi)
any amount or benefit as provided under any benefit plan or program in
accordance with the terms thereof;
             
(the foregoing items in Sections 8(a)(i) through 8(a)(vi) being collectively
referred to as the “Accrued Compensation”).
         
(b)
Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the Company shall pay Executive:

 
 
5

--------------------------------------------------------------------------------


 
 

   
(i)
the Accrued Compensation; and
           
(ii)
an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount, determined based on the Company’s actual
performance for such year relative to the performance goals applicable to
Executive, shall be multiplied by a fraction (A) the numerator of which is the
number of days in such fiscal year through termination date and (B) the
denominator of which is 365 (the “Pro-Rata Bonus”) and shall be payable in a
lump sum payment at the time such bonus or incentive awards are payable to other
participants.
             
Further, upon Executive’s Disability (irrespective of any termination of
employment related thereto), the Company shall pay Executive for twenty-four
(24) consecutive months thereafter regular payments in the amount by which the
monthly Base Salary exceeds Executive’s monthly Disability insurance benefit.
         
(c)
Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Company shall pay Executive’s beneficiaries
         
(i)
the Accrued Compensation, and
           
(ii)
the Pro-Rata Bonus.
         
(d)
Termination by the Company Without Cause or by Executive for Good Reason Other
Than in Connection with a Change of Control.  If Executive’s employment by the
Company shall be terminated by the Company without Cause or by Executive for
Good Reason, either prior to a Change of Control or more than twenty-four (24)
months following a Change of Control, then, subject to Section 15(f) of the
Agreement, Executive shall be entitled to the benefits provided in this Section
8(d):
         
(i)
the Company shall pay to Executive the Accrued Compensation;
           
(ii)
the Company shall pay to Executive the Pro-Rata Bonus;
           
(iii)
the Company shall pay to Executive as severance pay and in lieu of any further
Base Salary or other compensation and benefits for periods subsequent to the
termination date, an amount in cash, which amount shall be payable in a lump sum
payment within sixty (60) days following such termination (subject to Section
10), equal to two (2) times the sum of (A) Executive’s Base Salary and (B) the
Target Bonus; and
           
(iv)
the Company shall provide Executive with continued coverage under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of the Executive’s employment
termination for two (2) years following such termination on terms no less
favorable to Executive and the Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible.
         
(e)
Termination by the Company Without Cause or by Executive for Good Reason
Following a Change of Control. If Executive’s employment by the Company shall be
terminated by the Company without Cause or by Executive for Good Reason within
twenty-four (24) months

 
 
6

--------------------------------------------------------------------------------


 
 

    following a Change of Control, then in lieu of the amounts due under Section
8(d) above and subject to the requirements of Section 15(f) of the Agreement,
Executive shall be entitled to the benefits provided in this Section 8(e):      
   
(i)
the Company shall pay Executive any Accrued Compensation;
           
(ii)
the Company shall pay Executive any Pro-Rata Bonus;
           
(iii)
the Company shall pay Executive as severance pay and in lieu of any further Base
Salary or other compensation and benefits for periods subsequent to the
termination date, an amount in cash, which amount shall be payable in a lump sum
payment within sixty (60) days following such termination (subject to Section
10), equal to two (2) times the sum of (A) Executive’s Base Salary and (B) the
Target Bonus; and
           
(iv)
the Company shall provide Executive with continued coverage under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s employment termination
for two (2) years following such termination on terms no less favorable to
Executive and Executive’s dependents (including with respect to payment for the
costs thereof) than those in effect immediately prior to such termination, which
coverage shall become secondary to any coverage provided to Executive by a
subsequent employer.
         
(f)
No Mitigation.  Executive shall not be required to mitigate the amount of any
payment provided for under this Section 8 by seeking other employment or
otherwise and, except as provided in Section 8(d)(iv) above, no such payment
shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.
       
(g)
Excise Tax Gross-up.  Whether or not Executive becomes entitled to the severance
payments, if any of the payments or benefits received or to be received by
Executive (including any payment or benefits received in connection with a
Change of Control or the Executive’s termination of employment, whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, excluding the Gross-Up Payment, being hereinafter
referred to as the “Total Payments”) will be subject to the Excise Tax, the
Company shall pay to Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by Executive, after deduction of any Excise
Tax on the Total Payments and any federal, state and local income and employment
taxes and Excise Tax upon the Gross-Up Payment, and after taking into account
the phase out of itemized deductions and personal exemptions attributable to the
Gross-Up Payment, shall be equal to the Total Payments.  Any Gross-Up Payments
shall be made as soon as practicable but in no event later than the end of
calendar year following the calendar year in which the Excise Tax is paid.
     
9.
Change of Control.
     
(a)
“Change of Control” means and shall be deemed to have occurred upon the first of
the following events to occur:
           
(i)
 Any “Person” (as defined in Section 9(b) below) is or becomes the “beneficial
owner” (“Beneficial Owner”) within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its “Affiliates” (as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act)) representing 30% or more of the combined voting power
of the

 
 
7

--------------------------------------------------------------------------------


 
 

      Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of paragraph (iii) below; or            
(ii)
 The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
           
(iii)
 There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (ii) the
individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or
           
(iv)
 The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.
       

 
 
8

--------------------------------------------------------------------------------


 
 

 
(b)
For purposes of this Section 9, “Person” shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 15(d)
thereof, except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
owner­ship of stock of the Company.
       
(c)
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
     
10.
Section 409A.  If any payments or benefits due to Executive hereunder would
cause the application of an accelerated or additional tax under Section 409A of
the Code (“Section 409A”), such payments or benefits shall be restructured in a
manner which does not cause such an accelerated or additional tax.  Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following Executive’s termination date (or death, if earlier), with interest
from the date such amounts would otherwise have been paid at the short-term
applicable federal rate, compounded semi-annually,  as determined under Section
1274 of the Code for the month in which .payment would have been made but for
the delay in payment required to avoid the imposition of an additional rate of
tax on Executive under Section 409A.
   
11.
Records and Confidential Data.
     
(a)
Executive acknowledges that in connection with the performance of Executive’s
duties during the Employment Term, the Company will make available to Executive,
or Executive will develop and have access to, certain Confidential Information
(as defined below) of the Company and its subsidaries. Executive acknowledges
and agrees that any and all Confidential Information learned or obtained by
Executive during the course of Executive’s employment by the Company or
otherwise, whether developed by Executive alone or in conjunction with others or
otherwise, shall be and is the property of the Company and its subsidiaries.
       
(b)
Except to the extent required to be disclosed at law or pursuant to judicial
process or administrative subpoena, the Confidential Information will be kept
confidential by Executive, will not be used in any manner that is detrimental to
the Company, will not be used other than in connection with Executive’s
discharge of Executive’s duties hereunder, and will be safeguarded by Executive
from unauthorized disclosure.
       
(c)
Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive will return to the
Company all written Confidential Information that has been provided to Executive
and Executive will destroy all copies of any analyses, compilations, studies or
other documents prepared by Executive or for Executive’s use containing or
reflecting any Confidential Information. Within five (5) business days of the
receipt of such request by Executive, Executive shall, upon written request of
the Company,

 
 
9

--------------------------------------------------------------------------------


 
 

    deliver to the Company a document certifying that such written Confidential
Information has been returned or destroyed in accordance with this Section
11(c).        
(d)
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its subsidiaries,
including, without limitation,
         
(i)
trade secrets concerning the business and affairs of the Company and its
subsidiaries, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);
           
(ii)
information concerning the business and affairs of the Company and its
subsidiaries (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and
           
(iii)
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company or its subsidiaries containing or based, in whole or in
part, on any information included in the foregoing.  For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligation’s shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.
         
(e)
Executive’s obligations under this Section 11 shall survive the termination of
the Employment Term.
     
12.
Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate in
Litigation.
     
(a)
Covenant Not to Solicit.  To protect the Confidential Information and other
trade secrets of the Company as well as the goodwill and competitive business of
the Company, Executive agrees, during the Employment Term and for a period of
twenty-four (24) months after Executive’s cessation of employment with the
Company, not to solicit or participate in or assist in any way in the
solicitation of any employees of the Company.  For purposes of this covenant,
“solicit” or “solicitation” means directly or indirectly influencing or
attempting to influence employees of the Company to cease employment with the
Company or to become employed with any other person, partnership, firm,
corporation or other entity. Executive agrees that the covenants contained in
this Section 12(a) are reasonable and desirable to protect the Confidential
Information of the Company, provided, that solicitation through general
advertising not targeted at the Company’s employees or the provision of
references shall not constitute a breach of such obligations.
       
(b)
Covenant Not to Compete.

 
 
10

--------------------------------------------------------------------------------


 
 

   
(i)
To protect the Confidential Information and other trade secrets of the Company
as well as the goodwill and competitive business of the Company, Executive
agrees, during the Employment Term and for a period of eighteen (18) months
after Executive’s cessation of employment with the Company, that the Executive
will not, except in the course of Executive’s employment hereunder, directly or
indirectly manage, operate, control, or participate in the management,
operation, or control of, be employed by, associated with, or in any manner
connected with, lend Executive’s name to, or render services or advice to, any
third party or any business whose products compete (including as described
below) in whole or in part with the products (both on market and in development)
of the Company (disregarding any non-pain management products that were not
products promoted by the Company during the last three years).
           
(ii)
For purposes of this Section 12(b), any third party or any business whose
products compete includes any entity with which the Company has had a product(s)
licensing agreement during the Employment Term and any entity with which the
Company is at the time of termination actively negotiating, and eventually
concludes within twelve (12) months of the Employment Term, a commercial
agreement.
         
(c)
Nondisparagement.  Executive covenants that during and following the Employment
Term, Executive will not disparage or encourage or induce others to disparage
the Company or its subsidiaries, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
subsidiaries.   The Company agrees that, during and following the Employment
Term, neither the Company nor any director or officer, will issue any written
statement that disparages Executive or encourages or induces others to disparage
Executive.   The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons or the Executive, or (ii) the business
reputation of the Company Entities and Persons or Executive.  Nothing in this
Agreement is intended to or shall prevent either party from providing, or
limiting testimony in response to a valid subpoena, court order, regulatory
request or other judicial, administrative or legal process or otherwise as
required by law.
       
(d)
Cooperation in Any Investigations and Litigation.  The Executive agrees that the
Executive will reasonably cooperate with the Company, and its counsel, in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive was involved or of which
Executive has knowledge as a result of Executive’s service with the Company by
providing truthful information.  The Company agrees to promptly reimburse
Executive for reasonable expenses reasonably incurred by Executive, in
connection with Executive’s cooperation pursuant to this Section 12(d).  Such
reimbursements shall be made as soon as practicable, and in no event later than
the calendar year following the year in which the expenses are incurred.  The
Executive agrees that, in the event Executive is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to
Executive’s employment by the Company, Executive will, to the extent not legally
prohibited from doing so, give prompt notice of such request to the Chief Legal
Officer of the Company so that the Company may contest the right of
the requesting person or

 
 
11

--------------------------------------------------------------------------------


 
 

    entity to such disclosure before making such disclosure.  Nothing in this
provision shall require Executive to violate Executive’s obligation to comply
with valid legal process.        
(e)
Blue Pencil.  It is the intent and desire of Executive and the Company that the
provisions of this Section 12 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 12 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.
       
(f)
Survive.  Executive’s obligations under this Section 12 shall survive the
termination of the Employment Term.
     
13.
Remedies for Breach of Obligations under Sections 11 or 12 hereof. Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches Executive’s
obligations under Sections 11 or 12 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of Executive’s obligations under Sections 11 or 12 hereof in any Federal or
state court sitting in the State of Delaware, or, at the Company’s election, in
any other state in which Executive maintains Executive’s principal residence or
Executive’s principal place of business.  Executive hereby submits to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company to obtain that injunctive relief, and
Executive agrees that process in any or all of those actions or proceedings may
be served by registered mail, addressed to the last address provided by
Executive to the Company, or in any other manner authorized by law.
   
14.
Representations and Warranties by Executive. Executive represents and warrants
to the Company that the execution and delivery by Executive of this Agreement do
not, and the performance by Executive of Executive's obligations hereunder will
not, with or without the giving of notice or the passage of time, or both: (a)
violate any judgment, writ, injunction, or order of any court, arbitrator, or
governmental agency applicable to Executive; or (b) conflict with, result in the
breach of any provisions of or the termination of, or constitute a default
under, any agreement to which Executive is a party or by which Executive is or
may be bound.
   
15.
Miscellaneous.
     
(a)
Successors and Assigns.
         
(i)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.
           
(ii)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except
       

 
 
12

--------------------------------------------------------------------------------


 
 

       by will or by the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by Executive’s legal personal
representatives.          
(b)
Fees and Expenses.  The Company shall pay reasonable and documented legal fees
and related expenses, up to a maximum amount of $25,000, incurred by Executive
in connection with the negotiation of this Agreement and related employment
arrangements.  Such reimbursement shall be made as soon as practicable, but in
no event later than the end of the calendar year following the calendar year in
which the expenses were incurred.  Executive acknowledges that Executive has had
the opportunity to consult with legal counsel of Executive’s choice in
connection with the drafting, negotiation and execution of this Agreement and
related employment arrangements.
       
(c)
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the Chief Legal
Officer of the Company with a copy to the Chairman of the Compensation Committee
of the Board. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.
       
(d)
Indemnification. Executive shall be indemnified by the Company as provided in
Company’s by-laws and Certificate of Incorporation.  The obligations under this
paragraph shall survive any termination of the Employment Term.
       
(e)
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.
       
(f)
Release of Claims. The termination benefits described in Sections 8(d) and 8(e)
of this Agreement shall be conditioned on Executive delivering to the Company, a
signed release of claims in the form of Exhibit C hereto within forty-five (45)
days or twenty-one (21) days, as may be applicable under the Age Discrimination
in Employment Act of 1967, as amended by the Older Workers Benefit Protection
Act, following Executive’s termination date, and not revoking the Executive’s
consent to such release of claims within seven (7) days of such execution;
provided, however, that Executive shall not be required to release any rights
Executive may have to be indemnified by the Company under Section 15(d) of this
Agreement.
       
(g)
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
       
(h)
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes

 
 
13

--------------------------------------------------------------------------------


 
 

    -Oxley Act of 2002, Section 409A, or other federal law applicable to the
employment arrangements between Executive and the Company. Any delay in
providing benefits or payments, any failure to provide a benefit or payment, or
any repayment of compensation that is required under the preceding sentence
shall not in and of itself constitute a breach of this Agreement, provided,
however, that the Company shall provide economically equivalent payments or
benefits to Executive to the extent permitted by law.        
(i)
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.
       
(j)
No Conflicts. Executive represents and warrants to the Company that Executive is
not a party to or otherwise bound by any agreement or arrangement (including,
without limitation, any license, covenant, or commitment of any nature), or
subject to any judgment, decree, or order of any court or administrative agency,
that would conflict with or will be in conflict with or in any way preclude,
limit or inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder.
       
(k)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
       
(l)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.
       
(m)
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.
 

   
ENDO PHARMACEUTICALS
HOLDINGS INC.
                           
By:
/s/ Roger Kimmel
       
Title:
Chairman
             
EXECUTIVE
                               
By:
/s/ David Holveck
       
Name:
David Holveck

 


 

 
14

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 


[Form of Initial RSU Agreement]


ENDO PHARMACEUTICALS HOLDINGS INC.
ENDOCENTIVE STOCK AWARD AGREEMENT


UNDER THE 2007 STOCK INCENTIVE PLAN
 


This Endocentive Stock Award Agreement (this “Award Agreement”), is made and
entered into as of the date of grant set forth below (the “Date of Grant”) by
and between Endo Pharmaceuticals Holdings Inc., a Delaware corporation (the
“Company”), and the participant named below (the “Participant”).  Capitalized
terms not defined herein shall have the meaning ascribed to them in the Endo
Pharmaceuticals Holdings Inc. 2007 Stock Incentive Plan (the “Plan”).  Where the
context permits, references to the Company shall include any successor to the
Company.


Name of Participant:  David Holveck


Social Security No.:


Address:             916 Brushtown Road
        Ambler, PA  19002


Number of Endocentive Stock Awards:  [$1,125,000 divided by FMV of Company Stock
on 4/1/08]


Date of Grant:     April 1, 2008


Vesting Dates:    86.11% of the Endocentive Stock Awards on third anniversary of
Date of Grant
 13.89% of the Endocentive Stock Awards on fourth anniversary of Date of Grant


1.    Grant of Endocentive Stock Awards.  The Company hereby grants to the
Participant the total number “Endocentive” restricted stock units set forth
above (the “Endocentive Stock Awards”), subject to all of the terms and
conditions of this Award Agreement and the Plan.


2.    Form of Payment and Vesting.  Each Endocentive Stock Award granted
hereunder shall represent the right to receive (1) one share Company Stock as of
the date of vesting, with such vesting to occur on the vesting dates set forth
above (“Vesting Dates”), provided that, subject to Section 4, no vesting shall
occur after the termination of the Participant’s employment or service with the
Company.


3.    Restrictions
 
 
1

--------------------------------------------------------------------------------


 

 
(a)  The Endocentive Stock Awards granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered, and
shall be subject to a risk of forfeiture and until any additional requirements
or restrictions contained in this Award Agreement or in the Plan have been
otherwise satisfied, terminated or expressly waived by the Company in writing.


(b)  Except as provided in Section 4, upon vesting of the Endocentive Stock
Awards, the shares subject to the Endocentive Stock Awards shall be issued
hereunder (provided that such issuance is otherwise in accordance with federal
and state securities laws) as soon as practicable thereafter, but in any event
no later than the end of the taxable year in which such vesting occurs or, if
later, by the 15th day of the third calendar month following the Vesting Date.


4.    Termination of Employment Services


(a)   For Cause.  Upon a Participant’s termination of employment with the
Company and its Subsidiaries for Cause all of the Participant’s unvested
Endocentive Stock Awards shall be forfeited as of such date.


(b)  On Account of Death.  Upon termination of Participant’s employment on
account of death, all of the Participant’s unvested Endocentive Stock Awards
shall vest immediately and the shares subject to such awards shall be issued
hereunder (provided, that such issuance is otherwise in accordance with federal
and state securities laws) to the person to whom such rights have passed under
the Participant’s will (or if applicable, pursuant to the laws of descent and
distribution) as soon as practicable thereafter, but in any case no later than
the end of the taxable year in which such death occurred or, if later by the
15th day of the third calendar month following the Vesting Date.


(c)  On Account of Disability, Termination Without Cause or for Good Reason.  If
the Participant has a termination of employment on account of Disability,
termination by the Company without Cause, or termination by the Participant for
Good Reason (as such terms are defined in the Participant's employment agreement
with the Company), all of the Participant’s unvested Endocentive Stock Awards as
of date of termination shall vest immediately and the shares subject to such
awards shall be issued hereunder, provided, however, that to the extent required
by Section 409A in order to avoid imposition of penalties thereunder, any
payment of shares that would otherwise be made during the six (6) month period
immediately following termination of employment shall instead be made on the
first business day after the expiration of such six (6) month period.


(d)  On Account of Voluntary Retirement with Consent of Company.  If the
Participant voluntarily Retires with the consent of the Company, all of the
Participant’s unvested Endocentive Stock Awards as of date of termination shall
continue to vest in accordance with the original vesting schedule set forth in
Section 2 of this Award Agreement, provided, however, that to the extent
required by Section 409A in order to avoid imposition of penalties thereunder,
any payment of shares that would otherwise be made during the six (6)
 
 
2

--------------------------------------------------------------------------------


 
 
month period immediately following termination of employment shall instead be
made on the first business day after the expiration of such six (6) month
period.


(e)  Any Other Reason.  Unless otherwise provided in an individual agreement
with the Participant, if the Participant has a termination of employment for any
reason other than the reasons enumerated in paragraphs (a) through (d) above,
Endocentive Stock Awards that are unvested as of date of termination shall be
forfeited.


5.    No Shareholder Rights Prior to Vesting.  The Participant shall have no
rights of a shareholder (including the right to distributions or dividends)
until shares of Company Stock are issued pursuant to the terms of this Award
Agreement.


6.    Endocentive Stock Award (RSU) Agreement Subject to Plan.  This Award
Agreement is made pursuant to all of the provisions of the Plan, which is
incorporated herein by this reference, and is intended, and shall be interpreted
in a manner, to comply therewith.  In the event of any conflict between the
provisions of this Award Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.


7.    No Rights to Continuation of Employment.  Nothing in the Plan or this
Award Agreement shall confer upon the Participant any right to continue in the
employ of the Company or any Subsidiary thereof or shall interfere with or
restrict the right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant’s employment any
time for any reason whatsoever, with or without cause.


8.    Tax Withholding.  The Company shall be entitled to require a cash payment
by or on behalf of the Participant and/or to deduct from other compensation
payable to the Participant any sums required by federal, state or local tax law
to be withheld or to satisfy any applicable payroll deductions with respect to
the payment of any Endocentive Stock Award.


9.    Section 409A Compliance.  Notwithstanding anything to the contrary
contained in this Award Agreement, to the extent that the Board determines that
the Plan or the Endocentive Stock Award is subject to Section 409A of the Code
and fails to comply with the requirements of Section 409A of the Code, the Board
reserves the right (without any obligation to do so) to amend or terminate the
Plan and/or amend, restructure, terminate or replace the Endocentive Stock Award
in order to cause the Endocentive Stock Award to either not be subject to
Section 409A of the Code or to comply with the applicable provisions of such
section.


10.  Governing Law.  This Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State
of Delaware.


11.  Binding on Successors.  The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.
 
 
3

--------------------------------------------------------------------------------


 

 
12.  No Assignment.  Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.


13.  Necessary Acts.  The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.


14.  Entire Endocentive Stock Award (RSU) Agreement.  This Award Agreement and
the Plan contain the entire agreement and understanding among the parties as to
the subject matter hereof.


15.  Headings.  Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


16.  Counterparts.  This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


17.  Notices.  All notices and other communications under this Agreement shall
be in writing and shall be given by first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
days after mailing to the respective parties named below:


           If to Company:               Endo Pharmaceuticals Holdings Inc.
100 Endo Boulevard
Chadds Ford, PA 19317
Attention: Treasurer


If to the Participant:      At the address noted above.
        
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.


18.  Amendment.  No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


19.  Acceptance.  The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement.  The Participant has read and understand the
terms and provision thereof, and accepts the Endocentive Stock Awards subject to
all the terms and conditions of the Plan and this Award Agreement.
 
 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.


 
ENDO PHARMACEUTICALS HOLDINGS INC.
 
By                                                  
Name: Charles A. Rowland, Jr.
Title:    Executive Vice President, Chief Financial Officer
 


PARTICIPANT


Signature                                                  
 
 
Print Name:  David Holveck
 







 
5

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 


[Form of Initial Option Agreement]


Grant No.


ENDO PHARMACEUTICALS HOLDINGS INC.
 2007 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT


This Stock Option Agreement (the “Option Agreement”) is made and entered into as
of the date of grant set forth below (the “Date of Grant”) by and between Endo
Pharmaceutical Holdings Inc., a Delaware corporation (the “Company”), and the
optionee named below (the “Optionee”).  Capitalized terms not defined herein
shall have the meaning ascribed to them in the Company’s 2007 Stock Incentive
Plan (the “Plan”).


Name of Optionee:          David Holveck


Social Security No.:


Address:                         916 Brushtown Road
           Ambler, PA  19002


Shares Subject to Option:     [options valued at $1,875,000 using Black Scholes
valuation]


Exercise Price Per Share:     $ [closing price on 4/1/08]


Date of Grant:                      April 1, 2008


Expiration Date:                   April 1, 2018


Vesting Dates:        25% of the Option Shares on first anniversary of Date of
Grant
            25% of the Option Shares on second anniversary of Date of Grant
                                          25% of the Option Shares on third
anniversary of Date of Grant
                                          25% of the Option Shares on fourth
anniversary of Date of Grant


Classification of Option
(Check one):                            [    ]           Incentive Stock Option
[√]           Non-Qualified Stock Option


1.    Number of Shares.  The Company hereby grants to the Grantee an option (the
“Option”) to purchase the total number of shares of Company Stock set forth
above as Shares Subject to Option (the “Option Shares”) at the Exercise Price
Per Share set forth above (the “Exercise Price”), subject to all of the terms
and conditions of this Option Agreement and the Plan.
 
 
1

--------------------------------------------------------------------------------


 
 
2.    Incorporation of Plan.  The Plan is hereby incorporated by reference and
made a part hereof, and the Option and this Option Agreement shall be subject to
all terms and conditions of the Plan.


3.    Option Term.  The term of the Option and of this Option Agreement (the
“Option Term”) shall commence on the Date of Grant set forth above and, unless
previously terminated pursuant to Section 7 of the Plan or Paragraph 4 of this
Option Agreement, shall terminate upon the Expiration Date set forth above.  As
of the Expiration Date, all rights of the Optionee hereunder shall terminate.


4.    Termination of Employment.  Upon termination of the Optionee’s employment,
the Option shall be treated in accordance with Section  7 of the Plan, except to
the extent provided below:
 
(n)           Upon termination of a Optionee's employment with the Company and
its Subsidiaries on account of Disability, termination by the Company without
Cause or termination by the Optionee for Good Reason (as such terms are defined
in the Optionee's employment agreement with the Company) all outstanding Options
granted to such Optionee shall immediately become fully exercisable, and shall
remain exercisable for a period of one (1) year from and including the date of
termination of employment and shall terminate thereafter.
 
 
(o)           Upon termination of a Optionee's employment with the Company and
its Subsidiaries on account of death, all outstanding Options granted to such
Optionee shall immediately become fully exercisable by the person to whom such
rights have passed under the Optionee's will (or if applicable, pursuant to the
laws of descent and distribution), and shall remain exercisable for a period of
one (1) year from and including the date of the Optionee's death and shall
terminate thereafter.
 
5.    Vesting.  Except as provided in Section 7 of the Plan or Paragraph 4
above, the Option shall become exercisable with respect to the number of Option
Shares specified on the Exercisability Dates set forth above.  Once exercisable,
the Option shall continue to be exercisable at any time or times prior to the
Expiration Date, subject to the provisions hereof and of the Plan.


6.    Authority of the Committee.  The Committee shall have full authority to
interpret and construe the terms of the Plan and this Option Agreement.  The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.


7.    Notices.  All notices and other communications under this Agreement shall
be in writing and shall be given by first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
days after mailing to the respective parties named below:


If to Company:             Endo Pharmaceuticals Holdings Inc.
100 Endo Boulevard
Chadds Ford, PA 19317
Attention: Treasurer
 
 
2

--------------------------------------------------------------------------------


 

 
If to the Optionee:          At the address noted above.
  
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.


8.    Amendments.  This Option Agreement may be amended or modified at any time
only by an instrument in writing signed by each of the parties hereto.


9.    Governing Law.  This Option Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


10.  Acceptance.  The Optionee hereby acknowledges receipt of a copy of the Plan
and this Option Agreement.  The Optionee has read and understand the terms and
provision thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this Option
Agreement on the day and year first above written.




                            ENDO PHARMACEUTICALS HOLDINGS INC.




                            By
                                                      
                            Name:
                            Title:


 
____________________________
David Holveck, Optionee





 
3

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
 
FORM OF RELEASE AGREEMENT
 
 
THIS RELEASE AGREEMENT (the “Release”) is made as of this ____ day of _________,
____, by and between David Holveck (“Executive”) and Endo Pharmaceuticals
Holdings Inc. (the “Company”).
 
 
FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company dated as of April 1, 2008, (the
“Employment Agreement”),

  Executive, for himself or herself, his or her successors and assigns,
executors and administrators, now and forever hereby releases and discharges the
Company, together with all of its past and present parents, subsidiaries, and
affiliates, together with each of their officers, directors, stockholders,
partners, employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Release: (i) relating
in any way to Executive’s employment relationship with the Company or any of the
Releasees, or the termination of Executive’s employment relationship with the
Company or any of the Releasees; (ii) arising under or relating to the
Employment Agreement; (iii) arising under any federal, local or state statute or
regulation, including, without limitation, the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, and/or the applicable state
law against discrimination, each as amended; (iv) relating to wrongful
employment termination or breach of contract; or (v) arising under or relating
to any policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in the Release
shall in any way diminish or impair:  (a) any rights Executive may have, from
and after the date the Release is executed, under Sections 8(d) or 8(e) of the
Employment  Agreement; (b) any rights to indemnification that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law; (c) any rights Executive may have to vested benefits under employee
benefit plans or incentive compensation plans of the Company; (d) Executive’s
ability to bring appropriate proceedings to enforce the Release; or (e) any
rights or claims Executive may have that cannot be waived under applicable law
(collectively, the “Excluded Claims”).  Executive further acknowledges and
agrees that, except with respect to Excluded Claims, the Company and the
Releasees have fully satisfied any and all obligations whatsoever owed to
Executive arising out of Executive’s employment with the Company or any of the
Releasees, and that no further payments or benefits are owed to Executive by the
Company or any of the Releasees.

 
16.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for backpay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.

 
 
4

--------------------------------------------------------------------------------


 
 
17.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the
Release.  Executive understands and agrees that Executive has the right and has
been given the opportunity to review the Release with an attorney of Executive’s
choice should Executive so desire.  Executive also agrees that Executive has
entered into the Release freely and voluntarily. Executive further acknowledges
and agrees that Executive has had at least [twenty-one (21)] [forty-five (45)]
calendar days to consider the Release, although Executive may sign it sooner if
Executive wishes.  In addition, once Executive has signed the Release, Executive
shall have seven (7) additional days from the date of execution to revoke
Executive’s consent and may do so by writing to:  ___________.  The Release
shall not be effective, and no payments shall be due hereunder, until the eighth
(8th) day after Executive shall have executed the Release and returned it to the
Company, assuming that Executive had not revoked Executive’s consent to the
Release prior to such date.

 
18.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.

 
19.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims.  Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

 
20.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.  Each of the parties hereto
also agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United
States.  A certified or exemplified copy of such award or judgment shall be
conclusive evidence of the fact and amount of such award or judgment.

 
21.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware.  If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

 
22.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 
IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.
 
 



 

       
ENDO PHARMACEUTICALS                                                    
DAVID HOLVECK HOLDINGS INC    

 
 
 
 
 
 5

 
 



